Alexander Shiryak, Esq.
Dustin Bowman, Esq.

Mark Anderson, Esq.
Navpreet Gill, Esq.
Alexander Kadochnikov, Esq.

Case 1-18-42802-nhl Doc55 Filed 12/20/19 Entered 12/20/19 16:17:42

80-02 Kew Gardens Road,
Suite 600

SHIRYAK, BOWMAN Koo Gacteaghy as

ANDERSON, GILL & Fax 718.520.9401
www.sbagk.com

KADOCHNIKOV LLP bag

 

Btzalel Hirschhorn, Esq.
Matthew J. Routh, Esq.
Andreas E. Christou, Esq.
Nick Neocleous, Esq.

December 20, 2019
VIA FED EX OVERNIGHT
Attn:
Danielle P. Light, Esq.
Hasbani & Light, P.C.
450 Seventh Avenue
Suite 1408
New York, New York 10123

Re: In Re Northfield 30 Corp., Docket No. 18-42802-CEC

Dear Ms. Light,

I am writing to you in response to a subpoena from JDP Mortgage, LLC (hereinafter “Creditor”)
dated November 21, 2019, commanding the appearance at a hearing and production of
documents directed toward “Mark Anderson” (hereinafter referred to as “Nonparty”) to testify at
the United States Bankruptcy Court for the Eastern District of New York, before Judge Nancy
Hershey Lord in Courtroom 3577 on January 22, 2020 at 2:45pm for the above referenced case.

Pursuant to Rule 45(d)(2)(B) of the Federal Rules of Civil Procedure, and without waiving any
further objection and/or assertions of privilege to any specific documents when or if such
documents are identified, Nonparty hereby serves these written objections to Creditor and
Creditor’s subpoena to produce documents as listed and described in Attachment I of the
aforementioned subpoena as follows:

Request:
1. Retainer Agreement between you, or your firm, and David Cohan for the handling of David

Cohan -v,-Federal National Mortgage Association bearing Kings County) Index Number
505450/2018 (the "Retainer 1").

80-02 Kew Gardens Road, Suite 600, Kew Gardens, New York 11415 | 718-263-6800 | | sbagk.com
Case 1-18-42802-nhl Doc55 Filed 12/20/19 Entered 12/20/19 16:17:42

Objections:

Nonparty objects to this request as it is overly broad, unduly burdensome, vague, ambiguous, and
not reasonably specific as it requests from “you or your firm.” Further, Nonparty objects to this
request as it seeks items that are not relevant to the claims in this case and not reasonably
calculated to lead to the discovery of admissible evidence. Moreover, Nonparty objects to this
request to the extent that it calls for the production of documents subject to the attorney-client
privilege, attorney work-product doctrine, and any other applicable privilege.

Request:

2. All copies of payments received from David Cohan or anyone on behalf of David Cohan
pursuant to the Retainer 1.

Objections:

Nonparty objects to this request as it is overly broad, unduly burdensome, vague, ambiguous, and
not reasonably specific as it requests “‘all copies of payments” “from David Cohan or anyone on
behalf of David Cohan.” Further, Nonparty objects to this request as it seeks items that are not
relevant to the claims in this case and not reasonably calculated to lead to the discovery of
admissible evidence. Moreover, Nonparty objects to this request to the extent that it calls for the
production of documents subject to the attorney-client privilege, attorney work-product doctrine,
and any other applicable privilege.

Request:
3. Copies of identification for David Cohan.
Objections:

Nonparty objects to this request as it is overly broad, unduly burdensome, vague, ambiguous, and
not reasonably specific as it requests “copies of identification” “for David Cohan” Further,
Nonparty objects to this request as it seeks items that are not relevant to the claims in this case
and not reasonably calculated to lead to the discovery of admissible evidence. Moreover,
Nonparty objects to this request to the extent that it calls for the production of documents subject
to the attorney-client privilege, attorney work-product doctrine, and any other applicable
privilege. Nonparty further objects to this request to the extent it requests documents that are
publicly available or equally accessible to the Creditor. Nonparty further objects to the extent it
calls for production of documents that are not in the Nonparty’s possession, custody or control
but are within the possession, custody or control of third parties.

80-02 Kew Gardens Road, Suite 600, Kew Gardens, New York 11415 | 718-263-6800 | | sbagk.com
Case 1-18-42802-nhl Doc55 Filed 12/20/19 Entered 12/20/19 16:17:42

Request:

4. The names of each notary of public in your firm.
Objections:

Nonparty objects to this request as it is overly broad, unduly burdensome, vague, ambiguous, and
not reasonably specific as it requests “names of each notary public in your firm,” and does not
specify what firm. Further, Nonparty objects to this request as it seeks items that are not relevant
to the claims in this case and not reasonably calculated to lead to the discovery of admissible
evidence. Moreover, Nonparty objects to this request to the extent that it calls for the production
of documents subject to the attorney-client privilege, attorney work-product doctrine, and any
other applicable privilege. Nonparty further objects to this request to the extent it requests
documents that are publicly available or equally accessible to the Creditor.

Request:

5. Retainer Agreement between you, or your firm, and David Cohn, for the handling of David
Cohn - v, - Nationstar Mortgage LLC, bearing New York County Index Number 16084012017
("Retainer 2").

Objections:

Nonparty objects to this request as it is overly broad, unduly burdensome, vague, ambiguous, and
not reasonably specific as it requests from “you or your firm.” Further, Nonparty objects to this
request as it seeks items that are not relevant to the claims in this case and not reasonably
calculated to lead to the discovery of admissible evidence. Moreover, Nonparty objects to this
request to the extent that it calls for the production of documents subject to the attorney-client
privilege, attorney work-product doctrine, and any other applicable privilege.

Request:

6. All copies of payments received from David Cohn or anyone on behalf of David Cohn,
pursuant to the Retainer 2.

Objections:

Nonparty objects to this request as it is overly broad, unduly burdensome, vague, ambiguous, and
not reasonably specific as it requests “all copies of payments” “from David Cohn or anyone on
behalf of David Cohn.” Further, Nonparty objects to this request as it seeks items that are not
relevant to the claims in this case and not reasonably calculated to lead to the discovery of
admissible evidence. Moreover, Nonparty objects to this request to the extent that it calls for the

80-02 Kew Gardens Road, Suite 600, Kew Gardens, New York 11415 | 718-263-6800 | | sbagk.com
Case 1-18-42802-nhl Doc55 Filed 12/20/19 Entered 12/20/19 16:17:42

production of documents subject to the attorney-client privilege, attorney work-product doctrine,
and any other applicable privilege.

Request:

7. Retainer Agreement between you or your firm and David Cohn. for the handling or Nationstar

Mortgage LLC - v. - David Cohn bearing New York County Index Number 159921/2014
("Retainer 3”).

Objections:

Nonparty objects to this request as it is overly broad, unduly burdensome, vague, ambiguous, and
not reasonably specific as it requests from “you or your firm.” Further, Nonparty objects to this
request as it seeks items that are not relevant to the claims in this case and not reasonably
calculated to lead to the discovery of admissible evidence. Moreover, Nonparty objects to this
request to the extent that it calls for the production of documents subject to the attorney-client
privilege, attorney work-product doctrine, and any other applicable privilege.

Request:

8. All copies of payments received from David Cohn or anyone on behalf of David Cohn
pursuant to the Retainer 3.

Objections:

Nonparty objects to this request as it is overly broad, unduly burdensome, vague, ambiguous, and
not reasonably specific as it requests “all copies of payments” “from David Cohn or anyone on
behalf of David Cohn.” Further, Nonparty objects to this request as it seeks items that are not
relevant to the claims in this case and not reasonably calculated to lead to the discovery of
admissible evidence. Moreover, Nonparty objects to this request to the extent that it calls for the
production of documents subject to the attorney-client privilege, attorney work-product doctrine,
and any other applicable privilege.

Request:

9 All invoices submitted for payment concerning each of the referenced matters sufficient to
show contact information (name, address phone number and/or email address) with any
privileged material redacted.

Objections:

Nonparty objects to this request as it is overly broad, unduly burdensome, vague, ambiguous, and

not reasonably specific as it requests “all invoices” “sufficient to show contact information
(name, address phone number and/or email address) with any privileged material redacted

80-02 Kew Gardens Road, Suite 600, Kew Gardens, New York 11415 | 718-263-6800 | | sbagk.com
Case 1-18-42802-nhl Doc55 Filed 12/20/19 Entered 12/20/19 16:17:42

Further, Nonparty objects to this request as it seeks items that are not relevant to the claims in
this case and not reasonably calculated to lead to the discovery of admissible evidence.
Moreover, Nonparty objects to this request to the extent that it calls for the production of
documents subject to the attorney-client privilege, attorney work-product doctrine, and any other
applicable privilege.

FURTHER OBJECTIONS AND CLAIMS OF PRIVILEGE:

Nonparty specifically reserves the right to lodge further objections and assert any applicable
claims of privilege to any specific documents when, or if, any responsive documents are
identified.

Lastly, please find enclosed un-deposited check for $59.26, which is being returned to your law

office.
Sincerely Yours

By: Matthew J. Routh/isq.

Shiryak, Bowman, Anderson, Gill &
Kadochnikov, LLP

80-02 Kew Gardens Road

Suite 600

Kew Gardens, NY 11415

Attorneys for Nonparty

 

80-02 Kew Gardens Road, Suite 600, Kew Gardens, New York 11415 | 718-263-6800 | | sbagk.com
Case 1-18-42802-nhl Doc55 Filed 12/20/19 Entered 12/20/19 16:17:42
12/20/2019 FedEx Ship Manager - Print Your Label(s)

‘Od

0089-¢92 (812

€ZL0b AN ALID MHYOA MAN

009 SLINS

VOY SNAGUYD MSH 20-08
NOSHYSONY WYviN
VO1H-dI NISIHO

Sf SS1VIS GSiINN

196p 68S1 E222 2)
SlyLL AN SNSGYY9 ASM

VSSI eS

“ay
‘O'd ‘LHDIT 8 INVESVH

‘OS3 ‘LHOIM ‘d STISINVG ‘NLLV 1

dad

807) SLINS “SANNAAV HLN3ARS SP

YSON3S Tg
87 00°) -LOMALOV
61035002 ‘LV diIHS

O9LPLANVSP6CSSOL1 ‘dV9

 

IIA

MAAS SN-AN
ecl0l
LHOINYSAO ALIMOldd

VOE:01 D340 Ec - NOW

ssaldxq

 

 

Jisztigostaoiw 567 2H 8DDNSAZ

 

After printing this label:

1. Use the ‘Print’ button on this page to print your label to your laser or inkjet printer.

2. Fold the printed page along the horizontal line.

3. Place label in shipping pouch and affix it to your shipment so that the barcode portion of the label can be read and scanned.

Warning: Use only the printed original label for shipping. Using a photocopy of this label for shipping purposes is fraudulent and could result in
additional billing charges, along with the cancellation of your FedEx account number.

Use of this system constitutes your agreement to the service conditions in the current FedEx Service Guide, available on fedex.com.FedEx will not
be responsible for any claim in excess of $100 per package, whether the result of loss, damage, delay, non-delivery,misdelivery,or misinformation,
unless you declare a higher value, pay an additional charge, document your actual loss and file a timely claim.Limitations found in the current FedEx
Service Guide apply. Your right to recover from FedEx for any loss, including intrinsic value of the package, loss of sales, income interest, profit,
attorney's fees, costs, and other forms of damage whether direct, incidental,consequential, or special is limited to the greater of $100 or the
authorized declared value. Recovery cannot exceed actual documented loss.Maximum for items of extraordinary value is $1,000, e.g. jewelry,
precious metals, negotiable instruments and other items listed in our ServiceGuide. Written claims must be filed within strict time limits, see current
FedEx Service Guide.

https://www.fedex.com/shipping/shipmentConfirmationAction.handle?method=doContinue 1/2
Case 1-18-42802-nhIl Doc55 Filed 12/20/19 Entered 12/20/19 16:17:42
12/20/2019 FedEx Ship Manager - Print Your Label(s)

Fed Shipment Receipt

Address Information

Ship to: Ship from:

ATTN: DANIELLE P. Mark Anderson
LIGHT, ESQ.

HASBANI & LIGHT, P.C.

450 SEVENTH AVENUE, 80-02 Kew Gardens Road
SUITE 1408

Suite 600

NEW YORK CITY, NY Kew Gardens, NY

10123 11415

US US

718-263-6800 7182636800

Shipment Information:

Tracking no.: 777315894967

Ship date: 12/20/2019

Estimated shipping charges: 31.30 USD

Package Information

Pricing option: FedEx Standard Rate

Service type: Priority Overnight

Package type: FedEx Pak

Number of packages: 1

Total weight: 1 LBS

Declared Value: 0.00 USD

Special Services:

Pickup/Drop-off: Drop off package at FedEx location

Billing Information:

Bill transportation to: MyAccount-650
Your reference:

P.O. no.:

Invoice no.:

Department no.:

Thank you for shipping online with FedEx ShipManager at fedex.com.
Please Note

FedEx will not be responsible for any claim in excess of $100 per package, whether the result of loss, damage, delay, non-delivery, misdelivery, or misinformation, untess you declare a higher value,
pay an additional charge, document your actual loss and file a timely claim. Limitations found in the current FedEx Service Guide apply. Your right to recover from FedEx for any loss, including
intrinsic value of the package, loss of sales, income interest, profit, attorney's fees, costs, and other forms of damage whether direct, incidental, consequential, or special is limited to the greater of
$100 or the authorized declared value. Recovery cannot exceed actual documented loss. Maximum for items of extraordinary value is $1000, e.g., jewelry, precious metals, negotiable instruments
and other items listed In our Service Guide. Written claims must be filed within strict time limits; Consult the applicable FedEx Service Guide for details.

The estimated shipping charge may be different than the actual charges for your shipment. Differences may occur based on actual weight, dimensions, and other factors. Consult the applicable
FedEx Service Guide or the FedEx Rate Sheets for details on how shipping charges are calculated.

https://www.fedex.com/shipping/shipmentConfirmationAction.handle?method=doContinue 2/2
